DETAILED ACTION
RE: Lin et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Group I (claims 1-3, 5-13, 15-17, 21-29, 31-34, 59 and 60 and species of (i) high affinity (HA) PD1 ectodomain (21-170) (SEQ ID NO: 133), (ii) a JAK-2 binding domain, (iia) TROP/MPLR(N+4) (SEQ ID NO:40), (iii) TPOR/MPLR, (iiia) TROP/MPLR(N+4) (SEQ ID NO:40), (iv) IL2Rsmall (339-379, 393-433, 518-551) (SEQ ID NO:77), (vi) EGFRvIII, and (vii) T cell in the reply filed on 9/23/2022 is acknowledged.
3.	Claims 1-3, 5-13, 15-17, 21-29, 31-33, 35-38, 40, 42, 45, 48-54, 56 and 59-60 are pending. Claims 29, 35-38, 40, 42, 45, 48-54, 56 and 59-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/2022.
4.	Claims 1-3, 5-13, 15-17, 21-28 and 31-33 are under examination.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 8/6/2020, 12/21/2020, 8/10/2021 and 9/23/2022 have been considered by the examiner.

Claim Objections
6.	Claims 5, 22-24 and 26 are objected to because of the following informalities:  
Claim 5 is objected to for the recitation of the term “chimeric receptor”.  The terminology shall be consistent throughout the claims. The term should be changed to “chimeric cytokine receptor”.
Claims 22-24 are objected to for reciting the term “derived” as the exact meaning of the word is not known.  The term “derived'' is not one, which has a universally accepted meaning in the art nor is it one which has been adequately described in the specification. The primary deficiency in the use of this term is the absence of an ascertainable meaning for said phrase. 
Claim 26 is objected to for reference to Table 5.  
MPEP 2173.05 states "Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 8  and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claim 8 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 31 is indefinite for the recitation of “IL2Rb(393-433, 518-551)” and “IL2Rb(339-379, 393-433, 518-551)” because it is unclear whether the term in the parenthesis is a limitation.
The reference characters within parenthesis should correspond to the element recited in the claim,  i.e. have same meaning/scope, or refer to same substance. In this case, the reference characters are only examples or preferences to the element recited in the claims. 
	
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claims 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 1 recites “PD-1 ectodomain”. The term “PD-1 ectodomain” is interpreted as  the ectodomain portion of the PD-1 protein. Claims 10-12 depend directly or indirectly from claim 1. Claims 10-12 recite “wherein the PD-1 ectodomain comprises a PD-1 ligand antigen binding domain”, “wherein the PD-1 ligand antigen binding domain is a scFv”, and “wherein the PD-1 ligand antigen binding domain comprises a PD-L1 antigen binding domain or a PD-L2 antigen binding domain”, respectively. Claims 10-12 broaden the scope of PD-1 ectodomain in claim 1 to include PD-1 ligand binding antibodies. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
12.	Claim(s) 1-3, 5-6, 9, 13, 15-17, 21-28 and 31-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nager et al. (WO 2019/169290A1, pub. date: 9/6/2019, effectively filed date: 3/2/2018, IDS filed on 9/23/2022).
The applied reference has a common inventor/applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Nager et al. disclose an inducible chimeric cytokine receptor comprising: a dimerization domain; a tyrosine kinase activating domain; and a tyrosine effector domain ([0007]), wherein the dimerization domain is derived from thrombopoietin receptor (TPOR) ([0020]), the dimerization domain comprises an extracellular domain of PD-1 ([0224]), wherein the tyrosine kinase activating domain comprises a transmembrane domain and a Janus Kinase (JAK) binding domain ([0008]), the transmembrane domain comprises a transmembrane domain derived from TPOP/MPLR ([0026]), the JAK binding domain is derived from TPOR/MPLR ([0022]), the JAK is JAK2 ([0235]), the transmembrane and JAK2 binding domain are from a thrombopoietin receptor (TPOR/MPLR 478-528) ([0241]), the tyrosine kinase activating domain comprises SEQ ID NO:129 ([0024]), the tyrosine effector domain comprises a STAT-activation domain of at least one receptor ([0010]), two cytokine receptors ([0254]), the tyrosine effector domain comprises a tyrosine effector domain sequence of SEQ ID NO:166 ([0035]), the tyrosine kinase activating domain comprises a polypeptide of IL2Rb (339-379, 393-433, 518-551) ([0430]), the chimeric cytokine receptor is a dimer ([0240]), Nager further teaches an isolated T cell comprising (i) the inducible chimeric cytokine receptor and (ii) a chimeric antigen receptor (CAR) comprising an extracellular ligand-binding domain, a transmembrane domain, and an intracellular signaling domain ([0044]-[0045]). The amino acid sequence of SEQ ID NO:166 is 100% identical to instant SEQ ID NO:77. The amino acid sequence of SEQ ID NO:129 is 100% identical to instant SEQ ID NO:40. The PD-1 extracellular domain inherently comprises instant SEQ ID NO: 5 (wild type PD1 extracellular domain). The binding of the PD-1 ectodomain of the chimeric cytokine receptor to PD-L1, PD-L2 , or an anti-PD-1 antibody such as nivolumab or perbrolizumab would necessarily activate the chimeric cytokine receptor given that the chimeric cytokine receptor of the prior art has the same structure as instantly claimed chimeric cytokine receptor, and as evidenced by Example 4 of Nager et al.

13.	Claim(s) 1-3, 5, 10-13, 15, 16,  26-28 and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pule et al. (WO2017/029512A1, pub. date: 2/23/2017, IDS filed on 8/6/2020).
Pule et al. teaches a chimeric cytokine receptor (CCR) comprises a ligand binding exodomain which binds to a ligand such as a cell-surface antigen, a transmembrane domain and a cytokine-receptor endodomain (abstract, page 16, lines 30-34), the ligand is PD-L1 (page 30, line 13), when the CCR binds its ligand, the JAK-STAT pathway is initiated (page 17, lines 8-10), the CCR comprise the IL-2 receptor beta chain/or IL-2 receptor gamma chain (page 19, lines 19-20), the CCR comprises two antigen-binding domains (page 6, lines 24-34), two cytokine receptor endodomains (page 7, lines 1-9), the CCR further comprises a first dimerization domain and a second dimerization domain, wherein the first and second dimerization domains either dimerize spontaneously or in the presence of a chemical inducer of dimerization (page 12 and Fig. 3), wherein the exodomain is an antigen binding domain selected from scFv or binding domain of a natural receptor (abstract and page 23, lines 1-21). When the ligand is PD-L1, the exodomain would be scFv that binds to PD-L1, or a binding domain of PD-L1’s natural receptor PD-1. The co-expression of such a CCR with a chimeric antigen receptor (CAR) helps a CAR T cells to engraft and expand in the hostile tumor microenvironment (page 6, lines 6-8). The IL-2 receptor beta chain comprises instant SEQ ID NO:46 (residues 333-551 of IL2Rb).
The CCR comprises a JAK-binding domain and a recruiting domain, as evidenced by the teaching of Pule that when the CCR binds its ligand, the JAK-STAT pathway is initiated (page 17, lines 8-10). When the CCR comprising a scFv that binds to PD-L1 or a binding domain of PD-1 (PD-L1’s natural receptor) binds to PD-L1 or an anti-PD-1 antibody such as nivolumab or pembrolizumab, the CCR would be activated, as evidenced by the teaching of Pule that when the CCR binds its ligand, the JAK-STAT pathway is initiated (page 17, lines 8-10).   

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1-3, 5-9, 13, 15-17, 21-28 and 31-32 are rejected under 35 U.S.C. 103 as being obvious over Nager et al. (WO 2019/169290A1, pub. date: 9/6/2019, effectively filed date: 3/2/2018, IDS filed on 9/23/2022), in view of Zhao et al. (WO2019/118508A1, pub. date: 6/20/2019, effectively filed date: 12/12/2017, IDS filed on 12/21/2020).
The applied reference has a common applicant/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The teachings of Nager have been set forth above as they apply to claims 1-3, 5-6, 9, 13, 15-17, 21-28 and 31-32.
Nager does not teach that the PD-1 has high binding affinity as compared to the wild type PD-1.
	Zhao teaches a modified T cell comprising an exogenous TCR and a switch receptor, wherein the switch receptor comprises the extracellular domain of a variant of PD-1, a CD8alpha transmembrane domain and 4-1BB cytoplasmic domain, wherein the variant of PD-1 has an alanine-to leucine substitution at amino acid position 132 relative to the wild type PD-1 amino acid sequence and is a high affinity PD-1, and the switch receptor enhances the exogenous TCR T cell function (Example 5). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chimeric cytokine receptor taught by Nager to use the high affinity PD-1 in view of Zhao. One of ordinary skill in the art would have been motivated to do so because high affinity PD1 has higher binding affinity to its ligand (PD-L1 and/or PD-L2) as compared to wild type PD-1. One of ordinary skill in the art would have had a reasonable expectation of success because Zhao teaches that the switch receptor comprising the extracellular domain of a high affinity PD-1 enhances the exogenous TCR T cell function (Example 5). 

16.	Claims 1-3, 5-6, 9-13, 15-17, 21-28 and 31-33 are rejected under 35 U.S.C. 103 as being obvious over Nager et al. (WO 2019/169290A1, pub. date: 9/6/2019, effectively filed date: 3/2/2018, IDS filed on 9/23/2022), in view of Pule et al. (WO2017/029512A1, pub. date: 2/23/2017, IDS filed on 8/6/2020), and Xie et al. (Oncology Letter, 2018, 16:157-166).
The applied reference has a common applicant/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The teachings of Nager have been set forth above as they apply to claims 1-3, 5-6, 9, 13, 15-17, 21-28 and 31-32.
Nager does not teach that a chimeric cytokine receptor comprises an extracellular domain comprising a scFv which binds specifically to PD-L1 or PD-L2. Nager does not teach that that the receptor is constitutively active and can be further induced.
Pule et al. teaches a chimeric cytokine receptor (CCR) comprising an exodomain which binds to a ligand such as a cell-surface antigen, and a cytokine endodomain, wherein the exodomain is an antigen binding domain selected from scFv or binding domain of a natural receptor (abstract and page 23, para 23). Pule et al. teaches that the CCR further comprises a first dimerization domain and a second dimerization domain, wherein the first and second dimerization domains can dimerize spontaneously or in the presence of a chemical inducer of dimerization (page 12).
Xie et al. teaches a chimeric antigen receptor comprising a scFv that binds to PD-L1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PD-1 chimeric cytokine receptor taught by Nager to substitute the PD-L1 scFv for PD-1 extracellular domain in view of Pule. One of ordinary skill in the art would have been motivated to do so because Pule et al. teaches that the extracellular domain of a chimeric cytokine receptor can be either a scFv or a binding domain of a natural receptor (abstract and page 23, para 23), and the binding domain of PD-1 and anti-PD-L1 scFv both bind to PD-L1. One of ordinary skill in the art would have had a reasonable expectation of success because Pule et al. teaches making a chimeric cytokine receptor comprises an exodomain which is scFv, and Xie teaches an anti-PD-L1 scFv.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the PD-1 which is constitutively active in view of Pule. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Pule et al. teaches that the CCR can comprises a first dimerization domain and a second dimerization domain, wherein the first and second dimerization domains can dimerize spontaneously or in the presence of a chemical inducer of dimerization (page 12).

17.	Claims 1-3, 5-7, 9-13, 15, 16,  26-28 and 32-33 are rejected under 35 U.S.C. 103 as being obvious over Pule et al. (WO2017/029512A1, pub. date: 2/23/2017, IDS filed on 8/6/2020), in view of June et al. (CA2842368, pub. date: 2/7/2013).
The teachings of Pule et al. have been set forth above as they apply to claims 1-3, 5, 10-13, 15, 16,  26-28 and 32-33.
As discussed above, Pule et al. teaches a CCR which comprises a ligand binding exodomain which binds to PD-L1 (page 30, line 13), and further teaches that the ligand binding exodomain is either a scFv (in the case that the ligand is PD-L1, it would be PD-L1 scFv), or the antigen binding domain of the natural receptor (in the case that the ligand is PD-L1, it would be the antigen binding domain of PD-1) (page 23, lines 1-21). However, Pule et al does not specifically teach that the antigen binding domain of PD-1 is the extracellular domain (ECD) of a PD1. Pule does not teach that the PD-1 comprises one or more mutations in the wild type PD-1.
June teaches a switch receptor (chimeric receptor) comprising the extracellular domain of (wild-type) PD-1 or a variant of PD-1, a transmembrane domain and intracellular signaling domain, wherein the extracellular domain of PD-1 or a variant of PD-1 bind to the natural ligand of PD-1, wherein the variant provides a similar level of biological activity as the wild-type protein (page 16 and claims). The PD-1 extracellular domain renders instant SEQ ID NO: 5 (wild type PD1 extracellular domain) obvious.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a chimeric cytokine receptor comprising a ligand binding exodomain comprising the extracellular domain of PD-1 or variant thereof in view of June. One of ordinary skill in the art would have been motivated to do so because Pule et al. teaches a CCR which comprises a ligand binding exodomain which binds to PD-L1, and further teaches that the ligand binding exodomain is either a scFv which binds to the ligand, or the antigen binding domain of the natural receptor which binds the ligand, and June teaches making a switch receptor comprising the extracellular domain of PD-1 or variant thereof which binds to the natural ligand of PD-1. One of ordinary skill in the art would have had a reasonable expectation of success because the extracellular domain of PD-1 or variant thereof has been used in the art to construct chimeric receptor. 

18.	Claims 1-3, 5, 7, 8, 10-13, 15, 16,  26-28 and 32-33 are rejected under 35 U.S.C. 103 as being obvious over Pule et al. (WO2017/029512A1, pub. date: 2/23/2017, IDS filed on 8/6/2020), in view of Zhao et al. (WO2019/118508A1, pub. date: 6/20/2019, effectively filed date: 12/12/2017, IDS filed on 12/21/2020).
The teachings of Pule et al. have been set forth above as they apply to claims 1-3, 5, 10-13, 15, 16,  26-28 and 32-33.
As discussed above, Pule et al. teaches a CCR which comprises a ligand binding exodomain which binds to PD-L1 (page 30, line 13), and further teaches that the ligand binding exodomain is either a scFv (in the case that the ligand is PD-L1, it would be PD-L1 scFv), or the antigen binding domain of the natural receptor (in the case that the ligand is PD-L1, it would be the antigen binding domain of PD-1) (page 23, lines 1-21). However, Pule et al does not specifically teach that the antigen binding domain of PD-1 is the extracellular domain (ECD) of a high affinity PD1. 
	Zhao teaches a modified T cell comprising an exogenous TCR and a switch receptor, wherein the switch receptor comprises the extracellular domain of a variant of PD-1, a CD8alpha transmembrane domain and 4-1BB cytoplasmic domain, wherein the variant of PD-1 has an alanine-to leucine substitution at amino acid position 132 relative to the wild type PD-1 amino acid sequence and is a high affinity PD-1, and the switch receptor enhances the exogenous TCR T cell function (Example 5). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a chimeric cytokine receptor using high affinity PD-1 in view of Zhao. One of ordinary skill in the art would have been motivated to do so because high affinity PD1 has higher binding affinity to its natural ligand (PD-L1 and PD-L2) as compared to wild type PD-1. One of ordinary skill in the art would have had a reasonable expectation of success because Zhao teaches that the switch receptor comprising the extracellular domain of the high affinity PD-1 enhances the exogenous TCR T cell function (Example 5). 

19.	Claims 1-3, 5-13, 15-17, 21-28 and 31-33 are rejected under 35 U.S.C. 103 as being obvious over Pule et al. (WO2017/029512A1, pub. date: 2/23/2017, IDS filed on 8/6/2020), in view of Bridgeman et al. (WO 2017/103596A1, pub. date: 6/22/2017, IDS filed on 12/21/2020).
The teachings of Pule et al. have been set forth above as they apply to claims 1-3, 5, 10-13, 15, 16,  26-28 and 32-33.
Pule et al does not specifically teach that the transmembrane and the JAK- binding domain comprises a transmembrane and JAK binding domain of TPOR/MPLR, and the JAK-binding domain is a JAK-2 binding domain. 
Bridgeman et al. teaches a recombinant growth factor receptor (rGFR) comprising (i) an extracellular (EC) domain, a TPOR transmembrane domain and a growth factor receptor intracellular (IC) domain (page 5, lines 26-30), wherein binding of the EC domain to a receptor ligand results in activation and growth signaling to a cell expressing rGFR to induce proliferation and/or survival (page 5, lines 32-36), wherein ligand is a tumor associated antigen (pages 6, 8), the EC domain is a domain or an antibody that binds to a tumor associated antigen (page 6, lines 3-4), the cell is T cell (page 6, line 11), the IC domain includes a JAK binding domain (page 6, line 6), and is from TPOR or a cytokine receptor, such as granulocyte colony stimulating factor receptor (GSCFR) (page 8, lines 3-7). The TPOR would comprise the instant SEQ ID NO:16 (wild type TPOR). The JAK binding domain from TPOR comprises a JAK2 binding domain, as evidenced by instant specification (see Table 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the transmembrane domain and JAK binding domain (which is JAK2 binding domain) of TPOR in making the chimeric cytokine receptor in view of Bridgeman. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Bridgeman has used the transmembrane domain and JAK binding domain (which is JAK2 binding domain) of TPOR for constructing a chimeric cytokine receptor. 

Double Patenting
20.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

21.	Claims 1-3, 5-13, 15-17, 21-28 and 31-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-16, 19-36, 38-42, 44-60, 62, 71-77, 79, 88-89, 107-108 and 111-115 of copending Application No. 16/290,388, in view of Zhao et al. (WO2019/118508A1, pub. date: 6/20/2019, effectively filed date: 12/12/2017, IDS filed on 12/21/2020) and Xie et al. (Oncology Letter, 2018, 16:157-166).
This is a provisional nonstatutory double patenting rejection.
Claims 1-4, 8-16, 19-36, 38-42, 44-60, 62, 71-77, 79, 88-89, 107-108 and 111-115 of copending Application No. 16/290,388 disclose: 
i) an inducible chimeric cytokine receptor comprising: a dimerization domain; a tyrosine kinase activating domain; and a tyrosine effector domain, wherein the tyrosine effector domain comprises at least two STAT-activation domains of, or derived from, two receptors; or wherein the tyrosine effector domain comprises at least one STAT-activation domain of, or derived from, a receptor and a portion of the cytoplasmic tail of, or derived from, at least one receptor tyrosine kinase (RTK), and 
ii) an inducible chimeric cytokine receptor comprising at least two identical polypeptide monomers each comprising: a dimerization domain; a tyrosine kinase activating domain; and a tyrosine effector domain, wherein the tyrosine kinase activating domain comprises a transmembrane domain and a Janus Kinase (JAK)-binding domain and the tyrosine effector domain comprises at least two STAT- activation domains obtained from of, or derived from, two cytokine receptors, wherein the STAT- activation domains are in tandem,
wherein the tyrosine kinase activating domain comprises a transmembrane domain, the transmembrane domain comprises a transmembrane domain of, or derived from TPOR/MPLR, at least one of the two receptors is a cytokine receptor, the two receptors are selected from the group consisting of: BLNK, IL2RG, EGFR, EpoR, GHR, IFNAR1, IFNAR2, IFNAR1/2, IFNLR1, IL10R1, IL12Rbl, IL12Rb2, IL21R, IL2Rb, IL2small, IL7R, IL7Ra, IL9R, IL15R, and IL21R, the JAK-binding domain comprises a JAK-binding domain of, or derived from, a protein selected from the group consisting of: EPOR, GP130, PRLR, GHR, GCSFR, and TPOR; and the tyrosine effector domain comprises at least two STAT-activation domains of, or derived from, two receptors selected from the group consisting of: BLNK, IL2RG, EGFR, EpoR, GHR, IFNAR1, IFNAR2, IFNAR1/2, IFNLR1, IL10R1, IL12Rbl, IL12Rb2, IL21R, IL2Rb, IL2small, IL7R, IL7Ra, IL9R, IL15R, and IL21R, the tyrosine kinase activating domain comprises a sequence selected from SEQ ID NOs: 88-133, the tyrosine effector domain comprises a tyrosine effector domain sequence selected from SEQ ID NOs: 134-176.  The amino acid sequence of SEQ ID NO:166 is 100% identical to instant SEQ ID NO:77. The amino acid sequence of SEQ ID NO:129 is 100% identical to instant SEQ ID NO:40.
The claims of the copending application do not disclose that the chimeric cytokine receptor comprising a binding domain comprising an extracellular portion of a PD1 protein or a PD-L1 antigen binding domain.
	Zhao teaches a modified T cell comprising an exogenous TCR and a switch receptor, wherein the switch receptor (chimeric receptor) comprising the extracellular domain of a variant of PD-1, the transmembrane domain and intracellular domain of CD28 or 4-1BB, wherein the variant of PD-1 has an alanine-to leucine substitution at amino acid position 132 relative to the wild type PD-1 amino acid sequence and is a high affinity PD-1, and the switch receptor enhances the exogenous TCR T cell function (Example 5). 
Xie et al. teaches a chimeric antigen receptor comprising an extracellular antigen binding domain comprising a scFv that binds to PD-L1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a chimeric cytokine receptor comprising a binding domain comprising an extracellular portion of a PD1 protein or PD-L1 antigen binding domain in view of the claims of the copending application, Zhao and Xie. One of ordinary skill in the art would have been motivated to do so because Zhao teaches that expression of the PD-1 switch receptor enhances the exogenous TCR T cell function (Example 5). One of ordinary skill in the art would have had a reasonable expectation of success because Zhao teaches making a switch receptor comprising an extracellular portion of a PD1 protein, and Xie et al. teaches a chimeric antigen receptor comprising an extracellular antigen binding domain comprising a scFv that binds to PD-L1.

22.	Claims 1-3, 5-13, 15-17, 21-28 and 31-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 58-106 of copending Application No. 17/005,757, in view of Zhao et al. (WO2019/118508A1, pub. date: 6/20/2019, effectively filed date: 12/12/2017, IDS filed on 12/21/2020) and Xie et al. (Oncology Letter, 2018, 16:157-166).
Claims 58-106 of copending Application No. 17/005,757 58 disclose a chimeric cytokine receptor comprising: a. a binding domain comprising an extracellular portion of a TGF-β receptor, or a TGF-β antigen binding domain; b. a transmembrane domain; c. a Janus Kinase (JAK)-binding domain; and d. a recruiting domain, wherein the recruiting domain is a STAT-recruiting domain, wherein the chimeric cytokine receptor is dimerized, and each monomer comprises: a. a binding domain comprising an extracellular portion of a TGF-β receptor, or a TGF-β antigen binding domain; b. a transmembrane domain; c. a Janus Kinase (JAK)-binding domain; and d. a recruiting domain, wherein the binding domain comprises an extracellular portion of a wild type TGF-β receptor sequence or one or more mutations to the extracellular portion of a wild type TGF-β receptor sequence, wherein the JAK-binding domain is a JAK1-binding domain, a JAK2-binding domain, a JAK3-binding domain or a TYK2- binding domain, wherein the transmembrane domain is derived from TPOR/MPLR receptor, the transmembrane domain and JAK binding domain comprises amino acids 478-582 of the naturally occurring TPOR/MPLR receptor of SEQ ID NO: 26, the transmembrane domain and JAK binding domain further comprises at least one substitution at amino acid position H499, 5505, W515, K553, or K573 of the TPOR/MPLR receptor, wherein the transmembrane domain and JAK-binding domain comprises an amino acid sequence selected from SEQ ID NO: 27 to SEQ ID NO: 79, SEQ ID NO:160 and SEQ ID NO: 217 to SEQ ID NO: 234, the recruiting domain comprises the STAT-recruiting domain from one or more receptors of TL7Ra, IL12Rb2, EGFR, IL-2I R or IL2Rb, wherein the STAT-recruiting domain comprises IL2Rb(339-379,393-433,518-551) (SEQ ID NO:112), wherein the chimeric cytokine receptor is constitutively active and can be further induced or exhibits further improved activities in the presence of TGFβ or an anti-TGFβR antibody. The amino acid sequence of SEQ ID NO:112 is 100% identical to instant SEQ ID NO:77. The amino acid sequence of SEQ ID NO:53 is 100% identical to instant SEQ ID NO:40.
Claims 58-106 of copending Application No. 17/005,757 58 do not teach a chimeric cytokine receptor comprising a binding domain comprising an extracellular portion of a PD1 protein or PD-L1  antigen binding domain.
	Zhao teaches a modified T cell comprising an exogenous TCR and a switch receptor, wherein the switch receptor (chimeric receptor) comprising the extracellular domain of a variant of PD-1, the transmembrane domain and intracellular domain of CD28 or 4-1BB, wherein the variant of PD-1 has an alanine-to leucine substitution at amino acid position 132 relative to the wild type PD-1 amino acid sequence and is a high affinity PD-1, and the switch receptor enhances the exogenous TCR T cell function (Example 5). 
Xie et al. teaches a chimeric antigen receptor comprising an extracellular antigen binding domain comprising a scFv that binds to PD-L1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a chimeric cytokine receptor comprising a binding domain comprising an extracellular portion of a PD1 protein or PD-L1 antigen binding domain in view of the claims of the copending application, Zhao and Xie. One of ordinary skill in the art would have been motivated to do so because Zhao teaches that expression of the PD-1 switch receptor enhances the exogenous TCR T cell function (Example 5). One of ordinary skill in the art would have had a reasonable expectation of success because Zhao teaches making a switch receptor comprising an extracellular portion of a PD1 protein, and Xie et al. teaches a chimeric antigen receptor comprising an extracellular antigen binding domain comprising a scFv that binds to PD-L1.

Conclusion
23.	No claims are allowed.
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643